Citation Nr: 0733657	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy of the bilateral lower extremities.

2.  Entitlement to an increased disability rating for 
prostate carcinoma with impotence, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial disability rating in excess of 
50 percent for mood disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and an acquaintance


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In a November 2002 rating decision, 
the RO denied service connection for chronic peripheral 
neuropathy of the bilateral lower extremities.  The veteran 
appealed from that denial.  
 
In an August 2003 rating decision, the RO proposed to reduce 
the rating assigned for prostate carcinoma with impotence 
from 100 percent to 20 percent.  Subsequently in a February 
2004 rating decision, the RO effectuated that reduction to 20 
percent.  Later in February 2004, the veteran initiated an 
appeal by filing a notice of disagreement in which he 
referred to the RO's September 2003 notice of the August 2003 
rating decision that proposed to reduce the evaluation for 
the prostate disability.  In that notice of disagreement, the 
veteran stated that there had been no improvement and his 
rating should not be reduced.  

Subsequent statements by the veteran in a December 2004 
substantive appeal, VA Form 9, and testimony during the July 
2007 Board hearing before the undersigned, makes clear, 
however, that the veteran is not claiming entitlement to 
restoration of the reduction in rating.  Rather, these make 
clear that the veteran is claiming an increased disability 
rating for prostate carcinoma with impotence, in excess of 
the current 20 percent evaluation.

Finally, in a November 2004 rating decision, the RO granted 
service connection for mood disorder, and assigned an initial 
disability rating of 50 percent for that disability.  The 
veteran perfected an appeal to the Board from that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is claiming (1) entitlement to service connection 
for chronic peripheral neuropathy of the bilateral lower 
extremities; (2) entitlement to an increased disability 
rating for prostate carcinoma with impotence, which is 
currently evaluated as 20 percent disabling; and (3) 
entitlement to an initial disability rating in excess of 50 
percent for mood disorder.  The Board has reviewed the claims 
file and determined that further development is necessary 
prior to adjudicating the veteran's claim.

First, review of the claims file shows that the Social 
Security Administration (SSA) had determined that the veteran 
was disabled for SSA purposes, and that he was receiving SSA 
disability benefits.  The claims file contains an August 2004 
notice of award letter to that effect; and the veteran has 
provided statements and testimony indicating that those 
benefits were related to service-connected disabilities.

Review of the claims file indicates that other than one page 
of an August 2004 notice of award, no relevant SSA records or 
associated medical records have been obtained.  Because they 
have not been obtained, the Board does not know what evidence 
is contained in the veteran's SSA records, or whether they 
may have bearing on the veteran's claims for increased 
disability ratings or service connection.  

The RO should obtain all relevant SSA documents associated 
with any disability determination, including medical records 
on which any decision was premised.  The United States Court 
of Appeals for Veterans Claims has held, that in the case of 
a claim for an increased rating, VA must obtain Social 
Security Administration decisions and records which have 
bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).

The veteran was last examined by VA for compensation purposes 
in May 2004, more than three years ago.  The RO should afford 
him another examination of his prostate carcinoma with 
impotence, and his mood disorder.  Since the last VA 
examinations, a number of VA treatment records have been 
submitted covering treatment through June 2007.  Also, in a 
September 2006 statement, the veteran asserted that his mood 
disorder had worsened.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

Given this, and that material evidence associated with the 
reported SSA records may be obtained by this remand, the RO 
should provide the veteran another set of examinations of his 
prostate carcinoma with impotence, and his mood disorder.  
(Examination for chronic peripheral neuropathy of the 
bilateral lower extremities is discussed below.)  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran is also claiming entitlement to service 
connection for chronic peripheral neuropathy of the bilateral 
lower extremities, to include as due to exposure to Agent 
Orange during service.  Because his service personnel records 
confirm that he served in Vietnam during the Vietnam Era, it 
is presumed he was exposed to an herbicide agent (inclusive 
of Agent Orange) during that overseas tour.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The regulations also provide that acute and subacute 
peripheral neuropathy shall be considered to have been 
incurred in or aggravated by service in Vietnam, 
notwithstanding the fact that there is no record of evidence 
of the disease during the period of service, if the disease 
is manifest to a degree of 10 percent or more at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e) (2007).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means a transient peripheral neuropathy that appears within a 
week or months of exposure to an herbicide agent and resolved 
within two years of the date of onset.

In this regard, note that VA's Secretary has determined that 
a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27630 - 
27641 (May 20, 2003).  The Secretary evaluated numerous 
studies and other scientific evidence and concluded there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309.

The claims file does contain a number of VA treatment records 
containing assessments linking the veteran's chronic 
peripheral neuropathy of the bilateral lower extremities to 
exposure to Agent Orange.  There is also a statement by a VA 
physician January 2002, with a follow-up statement in 
September 2003, in which the physician opined that the 
peripheral neuropathy disorder was related to Agent Orange 
exposure.  It is not clear, however, whether any of these 
opinions have been based on a review of the claims file; or 
necessarily provides a link between the peripheral neuropathy 
disorder and service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Therefore, a medical opinion is still needed to determine 
whether the veteran's peripheral neuropathy was caused by his 
presumed exposure to herbicides in Vietnam, or is otherwise 
related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for his 
service-connected (1) prostate carcinoma 
with impotence, and (2) mood disorder; or 
for his diagnosed peripheral neuropathy 
disorder. 

3.  Thereafter, the RO should schedule the 
veteran for VA (1) genitourinary 
examination of his prostate carcinoma with 
impotence, (2) mental disorders 
examination of his mood disorder, and (3) 
neurologic examination of his claimed 
chronic peripheral neuropathy of the 
bilateral lower extremities, all to be 
conducted by pertinent specialist medical 
doctors.  

All studies deemed appropriate in the 
medical opinion of the respective 
examiners should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the respective examiners, who should 
review the entire claims folder in 
conjunction with the examinations.  This 
fact should be so indicated in the 
examination reports.  The rationale for 
any opinion expressed should be included 
in the examination reports.  If an 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

The genitourinary examiner should examine 
the veteran to determine the current 
nature and extent of his service-connected 
prostate carcinoma with impotence and all 
residuals thereof; including urinary 
frequency, voiding dysfunction (i.e., 
urine leakage), and impotence.  Any 
necessary tests should be performed.  The 
examiner should specifically note whether 
the veteran has incontinence/leakage which 
requires the wearing of absorbent 
material, and if so, the examiner should 
report the number of times per day such 
materials must be changed.  The examiner 
also should specifically note urinary 
frequency in terms of the daytime voiding 
interval, and number of awakenings at 
night to void.

The mental disorders examiner should 
examine the veteran to determine the 
current nature and extent of the veteran's 
service-connected mood disorder.  The 
examiner should be requested to assign a 
global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service-connected mood 
disorder has on the veteran's social and 
industrial adaptability.  In this regard, 
the examiner should attempt to reconcile, 
or explain any variation in GAF scores 
found in the clinical record.  A complete 
rationale for any opinion expressed should 
be included in the report.
 
The neurologic examiner should examine the 
veteran to determine the current nature 
and etiology of the veteran's claimed 
chronic peripheral neuropathy of the 
bilateral lower extremities.  After 
reviewing the record, and examining the 
veteran, and considering the fact that he 
is presumed to have been exposed to 
herbicides (Agent Orange) during service 
while stationed in Vietnam, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 
probability of 50 percent or greater) that 
the veteran's current peripheral 
neuropathy resulted from service, to 
include presumed exposure to herbicides.  
The designated examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims on appeal.  If the 
determination any claim remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



